              Case 3:17-cv-06011-WHA Document 370 Filed 06/02/21 Page 1 of 2




 1   JAMES R. ARNOLD (SBN 56262)
     JOHN A. BEARD (SBN 301405)
 2
     THE ARNOLD LAW PRACTICE
 3   East Bay Office
     One Sansome Street, Suite 3500
 4
     San Francisco, CA 94104
 5   Email: jarnold@arnoldlp.com
              jbeard@arnoldlp.com
 6
 7   Attorneys for Amicus Curiae State of Indiana, et al.
 8
                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
10
11
     THE PEOPLE OF THE STATE OF
12   CALIFORNIA, etc.                                Case No.: 3:17-cv-06011-WHA
13                               Plaintiff,           NOTICE OF WITHDRAWAL OF
14   v.                                               AMICI CURIAE COUNSEL –
                                                      JAMES R. ARNOLD and
15   BP P.L.C., etc., et al.,
                                                     JOHN A. BEARD
16                              Defendants.
                                                     Trial Date: Not set
17
                                                     Action Filed: September 19, 2017
18
19           Please take notice that James R. Arnold and John A. Beard of The Arnold Law Practice

20   hereby withdraw as counsel of record for Amicus Curiae State of Indiana, et al.
21           The Court and counsel for the parties are respectfully requested to remove Messrs.
22   Arnold and Beard from the service list and ECF Notifications for this action.
23           The withdrawal of Messrs. Arnold and Beard shall not affect the appearances filed by
24   Thomas M. Fisher, Solicitor General, Office of the Attorney General, State of Indiana, or any
25
     other counsel or party.
26
             No party will be prejudiced by the withdrawal of Messrs. Arnold and Beard as counsel
27
     for amici curiae in this matter.
28




                    WITHDRAWAL OF COUNSEL – JAMES R. ARNOLD AND JOHN A. BEARD
                Case 3:17-cv-06011-WHA Document 370 Filed 06/02/21 Page 2 of 2




 1             Said amici curiae have been represented by, and continue to be represented by Mr.
 2   Fisher.
 3   DATED: June 2, 2021                           THE ARNOLD LAW PRACTICE
 4
 5                                                         ________/s/_____________
 6                                                         JAMES R. ARNOLD

 7
                                                                   /s/           _______
 8                                                         JOHN A. BEARD
 9                                                         Attorneys for Amicus Curiae
                                                           State of Indiana, et al.
10
11
12                                   ATTESTATION FOR E-FILING

13           I hereby attest pursuant to Civil L.R. 5-1(i)(3) that I have obtained concurrence in the
     filing of this document from the signatory prior to filing.
14
15   DATED: June 2, 2021                           By:     /s/ John A. Beard

16
17
18
19
20
21
22
23
24
25
26
27
28




                     WITHDRAWAL OF COUNSEL – JAMES R. ARNOLD AND JOHN A. BEARD
